IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 362 EAL 2017
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
            v.                             :
                                           :
                                           :
VINCENT DAVIS A/K/A TERRELL                :
STRONG,                                    :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 9th day of January, 2018, the Petition for Allowance of Appeal is

DENIED. The Motion for Leave to Amend Questions Presented is Dismissed as Moot.